. Order entered November 9, 1960, which denied plaintiff’s motion to punish defendant for contempt on condition that defendant return the child to plaintiff and denied defendant’s cross motion for a change in custody, unanimously affirmed, with $20 costs and disbursements to plaintiff-respondent. Settle order on notice in which provision shall be made (1) for the return of the boy to the mother upon the conclusion of the present school term, and (2) for the boy spending the Christmas school holiday with the mother. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.